Citation Nr: 1241091	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-31 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a dental condition for compensation and treatment purposes.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for a heart condition, to include a heart attack, as secondary to an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from April 1984 to March 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from two July 2009 rating decisions by the Nashville, TN, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  Dental issues were addressed in one decision; the remaining issues were addressed in the other.

The issues have been recharacterized as above to better reflect the evidence of record, the Veteran's allegations, and applicable case law.  A claim for PTSD has been expanded to include all currently diagnosed psychiatric disorders; the Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran requested a hearing before a Veterans Law Judge via videoconference from the RO in June 2010; he withdrew this request in August 2011.

The issue of entitlement to compensation benefits under 38 U.S.C.A. § 1151, due to VA treatment, appears to have been raised by the Veteran in his March 2009 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action, to include clarifying whether such a claim is intended.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims, and for due process considerations.  38 U.S.C.A. §§ 5103A, 1712; 38 C.F.R. §§ 3.159, 3.381, 17.161.

All Compensation Claims

VA treatment records reveal that the Veteran informed a social worker in May 2008 that he was in receipt of Social Security Administration (SSA) benefits; it is unclear if the benefits are for disability, or are supplemental income.   However, in either case, the Veteran's degree of occupational impairment is a consideration, and SSA records may contain relevant evidence and information regarding the claimed conditions.  Remand is required to obtain the potentially relevant records.  38 C.F.R. § 3.159(c); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Further, it is clear that there are outstanding VA treatment records not associated with the claims file.  The Veteran has indicated treatment at VA facilities since his 1988 separation from service, but requests for such have only included dental treatment.  A negative response to such was received, despite contrary indications in the VA treatment records from 2006 to 2008 which are of record.  Those records also show that the Veteran was being treated prior to the period covered by the associated records.  On remand, a new request for complete VA treatment records from 1988 to the present, to include searches for archived or stored material, must be made.  38 C.F.R. § 3.159(c)(2).

Dental Conditions

VA dental benefits take two forms.  First, there is disability compensation payable for loss of teeth or other dental problems as a result of in-service trauma or disease.  38 C.F.R. §§ 3.4, 3.100, 4.150, Diagnostic Code 9913.  Second, there is treatment entitlement, which is based upon classification of Veterans into classes based on their service, their current problems, and the relationship of such problems to service.  38 C.F.R. §§ 3.381, 17.161.

The Veteran appears to be seeking both forms of benefits.  However, statutes and regulations delegate the authority to adjudicate such to different parts of VA, through the Secretary's over-arching authority.  Compensation benefits are decided by the Veterans Benefit Administration (VBA), while treatment eligibility is decided initially by the local dental clinic, a part of the Veterans Health Administration (VHA).  VBA is involved with treatment determinations only at the request of VHA.  Adjudication Procedures Manual M21-1MR, IX.ii.2.2.b.

Here, there is no indication in the claims file, to include the electronic records maintained in the Virtual VA system, that the Veteran's claim for dental treatment was ever considered by VHA and the local dental clinic, or that the claim was referred to the RO for rating action by VHA.  Therefore, the rating decision on that issue was premature, and deprived the Veteran of one level of review of his claim.  Remand is required to supply him with such.  This intimates no expectation of outcome of such review.

Hearing Loss and Tinnitus

VA's duty to assist includes a duty to provide an examination when necessary.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The threshold for determining the possibility of a nexus is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran is competent to report current problems with hearing loss and tinnitus, as such can be experienced by him through his senses and reported in the absence of any specialized knowledge or training.  Layno v. Brown, 6 Vet. App. 465 (1994).  A current disability is shown for purposes of determining entitlement to an examination.  Further, the Veteran, who served as a mechanic for aerospace equipment on airfields in service, was likely exposed to noise in service.  This "injury" in service, and the possibility that any current hearing problems are related to noise exposure, are sufficient to warrant an examination on remand.

Acquired Psychiatric Disability

The Veteran, in claiming service connection for PTSD, has alleged that while serving a period of temporary duty in Saudi Arabia, he witnessed a public execution by beheading in Riyadh.  The RO determined that the information he provided was inadequate to allow meaningful inquiry to verify the stressor allegation.  However, verification of every aspect of a stressor allegation is not required.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

Service personnel records verify the Veteran's repeated periodic presence in Riyadh during service.  Further, his account of witnessing a public beheading in the city is consistent with Saudi law and practice; the location is commonly known as "chop chop square."  The Veteran is competent to report his observations, and there is no basis in the record upon which to question his credibility.  Accordingly, the alleged stressor event is considered verified.

Because there is a verified stressor, and VA treatment records show continued regular treatment for a variously diagnosed psychiatric disorder, an examination is required to identify any current disability and obtain a nexus opinion.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Heart Condition

The Veteran alleges that he suffered a heart attack, and has current residuals of heart problems, secondary to his psychiatric disability.  The question of service connection for that psychiatric disability remains unresolved, and hence adjudication of secondary service connection based on it is not possible at this time.  The issues are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered)

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request copies of all decisions and supporting documentation related to the Veteran's reported receipt of benefits; both disability and supplemental income claims must be addressed.  If no records are available, such must be certified in writing by the records custodian.

2.  Associate with the claims file complete VA treatment records from the medical center in Mountain Home, TN, and all associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period of 1988 to the present.

All efforts must be documented in the record, and must include specific requests to search and/or recall any archived or otherwise stored records.

3.  Schedule the veteran for a VA audio examination.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

The examiner must, after performing all required testing and commenting on the validity of such, identify all current disabilities of the ears; hearing loss and tinnitus must be specifically addressed.  The examiner must be informed that noise exposure in service from machinery is established, and the Veteran worked as a truck driver after service.  The examiner must opine whether it is at least as likely as not any currently diagnosed disability is caused or aggravated by military service.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Schedule the veteran for a VA initial PTSD examination.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

The examiner must identify all current mental health disabilities; PTSD must be specifically addressed.  The examiner must be informed that an alleged stressor of witnessing a civilian beheading/execution is considered verified.  The examiner must opine whether it is at least as likely as not any currently diagnosed disability is caused or aggravated by military service.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



